Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
          The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 07/17/2018. 
Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4, 6-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. 2007/0052759).

            Park et al. disclose in Figures 1A-1B a thermal inkjet printhead comprising:
           Regarding claim 1, a droplet ejector (10) including a nozzle (22) to eject droplets of a fluid (ink 29) (Figure 1B);
 a target medium (18) to receive the droplets of the fluid, the target medium (18) separated from the droplet ejector (10) by a gap (unmarked gap that contains a number 26) to be traversed by the droplets (Figure 1B); and 
a frame (14) affixing the target medium (18) to the droplet ejector (10), wherein the target medium (18) is immovably held with respect to the droplet ejector (10) (Figure 1B).
           Regarding claim 2, an enclosure (26) disposed between the nozzle of the droplet ejector (10) and the target medium (18), the enclosure (26) defining an internal droplet volume to contain the droplets ejected by the droplet ejector (10) as the droplets traverse the gap (Figure 1B).
           Regarding claim 3, a funnel (16) disposed between the nozzle (22) of the droplet ejector (10) and the target medium (18) (Figure 1B).
           Regarding claim 4, wherein the funnel is positioned with respect to the droplet ejector (10) to guide flow of a liquid (29) to a target region (18) on the target medium (18), the liquid created by coalescence of droplets ejected by the droplet ejector (10) (Figure 1B).
             Regarding claim 6, a fluid volume to supply the fluid (29) to the droplet ejector (10) (Figure 1B).
             Regarding claim 7, the fluid preloaded in the fluid volume (Figure 1B).
             Regarding claim 8, wherein the target medium (18) includes an active microfluidic component (12) (Figure 1B).
            Regarding claim 9, wherein the droplet ejector (10), target medium (18), and frame (14) are integrated as a disposable cartridge (Figure 1B).
            Regarding claim 10, a droplet ejector (10) including a nozzle (22) to eject droplets of a fluid (29) (Figure 1B);
a target medium (18) permanently connected to the droplet ejector (10), the target medium (18) to receive the droplets of the fluid (29) from the droplet ejector (10), the target medium (18) separated from the droplet ejector (10) by a gap (unmarked gap that contains a number 26) to be traversed by the droplets (Figure 1B); and 
wherein the target medium (18) is immovably held with respect to the droplet ejector (10) (Figure 1B).
           Regarding claim 11, a funnel (16) disposed between the nozzle (22) of the droplet ejector (10) and the target medium (18) (Figure 1B).
           Regarding claim 12, a plurality of droplet ejectors (Figure 19B)
           Regarding claim 13, a plurality of fluid volumes to feed fluid to the plurality of droplet ejectors (Figure 19B).
            Regarding claim 15, a substrate(10)  carrying a droplet ejector (10) to eject droplets of a fluid; 
a fluid reservoir (not shown) ) to provide the fluid to the droplet ejector (10),  a target medium (18) to receive the droplets of the fluid from the droplet ejector (10), the target medium (18) separated from the droplet ejector (10) by a gap to be traversed by the droplets; and a funnel (16) positioned between the target medium (18) and the substrate (10), the funnel (16) to guide the droplets (29’) and liquid created by coalescence of the droplets ejected by the droplet ejector towards a target region of the target medium (18) (Figures 1A-1B).
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 2009/0278895; US Pub. 2012/0113197) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a device comprising a droplet ejector that is a first droplet ejector and the device further comprises a second droplet ejector, wherein a target medium is positioned with respect to the second droplet ejector to provide a direct flight path from the second droplet ejector to the target region on the target medium in the combination as claimed.

            Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a disposable cartridge comprising fluid volumes that are to feed different fluids to different droplet ejectors in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853